DETAILED ACTION
Summary
This Office action is in response to reply dated March 3, 2021.  Claims 1, 3, 4, 6-12 and 14-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 6-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes (U.S. Pub 2015/0082542).
Regarding claim 4, Hayes discloses a patient care communications system for communication with a hospital network of a care facility (see at least Figures 7-11 & [0067] & [0081]), the system comprising:

a number of patient care devices each including communication circuitry configured to communicate signals with at least one of the plurality of communication hubs (see at least Figures 7 and 10, items 110 & [0076] note the patient care devices (110) are in communication with the patient support devices (20) via mesh network node (84) & [0127-0128]), 

wherein the first of the at least two communications hubs is blocked against independent communication with the hospital network and is configured for communication with the hospital network only through the second of the at least two communications hubs (see at least Figure 3, note that only bed 20b is in communication with access point 68 & Figure 4, note only beds 20b and 20c are in communication with the access point 68 & Figure 7, note only bed 20r is in communication with the access point & [0083] note only bed (20b) is in direct communication 
Regarding claim 6, Hayes, as addressed above, teaches wherein the second of the at least two communications hubs communicates with the non-preferred nurse call communications system through the first of the at least two communications hubs (see at least [0106] note the second communication hub (20z) may have a location transceiver (Figure 10, item 102) but is not within operational vicinity of the module (100) & [0102] note the modules (100, 102) can be the same as modules (Figure 31, items 442 and 440) & [0127-0128] note when the connection between the second communication hub (20z) and the network (70) is not operable, the patient information can be transmitted from the second communication hub (20z) to the first communication hub (20a) & [0176] note the second communication hub (20z) having modules (Figure 31, items 442 and 440) transmits its location to the nurse call system of which the first communication hub (20a) is connected to (Figures 10-11, items 20a, 274 and 230)).  
Regarding claim 7, Hayes, as addressed above, teaches wherein the at least two communications hubs includes at least three communications hubs (see at least Figures 7-10, 
Regarding claim 8, Hayes, as addressed above, teaches wherein at least one of the at least three communications hubs is arranged to communicate with the non-preferred nurse call communications system through the first of the at least two communications hubs (see at least [0127-0128] note when the connection between the second communication hub (20z), or third communication hub (20b, 20c), and the network (70) is not operable, the information can be transmitted from the second communication hub (20z), or third communication hub (20b, 20c),  to the first communication hub (20a) & [0176] note the second communication hub (20z), having modules (Figure 31, items 442 and 440), transmits its location to the nurse call system of which the first communication hub (20a) is connected to (Figures 10-11, items 20a, 274 and 230)).
Regarding claim 9, Hayes, as addressed above, teaches wherein the second communications hub is arranged to communicate with the non-preferred nurse call communications system through the first communications hub (see at least [0127-0128] note when the connection between the second communication hub (20z) and the network (70) is not operable, the information can be transmitted from the second communication hub (20z) to the first communication hub (20a) & [0176] note the second communication hub (20z), having modules (Figure 31, items 442 and 440), transmits its location to the nurse call system of which the first communication hub (20a) is connected to (Figures 10-11, items 20a, 274 and 230)).  
Regarding claim 10, Hayes, as addressed above, teaches wherein the second communications hub is arranged to communicate with the first communications hub through an intermediary one of the at least three communications hubs (see at least [0067] note that even medical devices (110) can act as a node (84) that relays information it receives from the second 
Regarding claim 11, Hayes, as addressed above, teaches wherein the intermediary node of one of the at least three communications hubs is arranged to communicate with the non-preferred nurse call communications system only indirectly through the first communications hub (see at least [0067] note that even medical devices (110) can act as a node (84) that relays information it receives from the second communication hub (20z) onto still other nodes such as the first communication hub (20a) or onto the network (70) & [0127-0128] note when the connection between the second communication hub (20z) and the network (70) is not operable, the information can be transmitted from the second communication hub (20z) to an intermediary (Figure 10, items 110) for relay to the first communication hub (20a) & [0176] note the second communication hub (20z), having modules (Figure 31, items 442 and 440), transmits its location, which can be through an intermediary device, to the nurse call system of which the first communication hub (20a) is connected to (Figures 10-11, items 20a, 274 and 230) & Figures 8A-8B & [0123] note the data can be routed through any number of patient support devices (20) or medical devices (110)).  

Regarding claim 14, Hayes, as addressed above, teaches wherein the first communications hub is arranged to communicate with the second communications hub through an intermediary one of the at least three communications hubs (see at least [0067] note that even medical devices (110) can act as a node (84) that relays information it receives from the first communication hub (20a) onto still other nodes such as the second communication hub (20z) or onto the network (70) & [0127-0128] note when the connection between the first communication hub (20a) and the network (70) is not operable, the information can be transmitted from the first communication hub (20a) to an intermediary (Figure 10, items 110) for relay to the second communication hub (20z) & Figures 8A-8B & [0123] note the data can be routed through any number of patient support devices (20) or medical devices (110)).  
Regarding claim 15, Hayes, as addressed above, teaches wherein the intermediary one of the at least three communications hubs is arranged to communicate with the hospital network of the care facility only indirectly through the second communications hub (see at least [0067] note 
Regarding claim 16, Hayes, as addressed above, teaches wherein at least one of the plurality of communication hubs is configured to communicate wirelessly with at least one of the number of patient care devices (see at least Figures 7 and 10, items 110 and 20 & [0076] note the patient care devices (110) are in communication with the hubs (20) via mesh network nodes (84) & [0127-0128]).  
Regarding claim 17, Hayes, as addressed above, teaches the plurality of communication hubs is configured to communicate wirelessly with at least one of the number of patient care devices via Bluetooth (see at least [0073] note Bluetooth). 
Regarding claim 18, Hayes, as addressed above, teaches wherein at least one of the patient care devices is a patient bed (see at least [0062] note the cot, stretcher and other beds can be considered patient care devices & Figures 4-10, items 20).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (U.S. Pub 2015/0082542) in view of Tavares (U.S. Pub 2009/0204977).
Regarding claim 1, Hayes discloses a patient care communications system for communication with a hospital network of a care facility (see at least Figures 7-11 & [0067] & [0081]), the system comprising: 
at least two communications hubs arranged within another room of the care facility, the other room equipped with a second nurse call communications system as a non-preferred nurse call communications system (see at least Figures 1-4, 7, 8A, 8B, 10, 11, 12, 21 and 31, items 20, 84, 66, 68, 70, 102, 100, 252, 254, 442 and 440 & [0067] note at least one patient support device (20), which corresponds to a communication hub, is associated with a first and second transceiver (84, 66) located in a (multi-bed) room (Figure 10) of the care facility equipped with a nurse call communication system (Figure 11, items 274 and 203) & [0075] note a patient support device (Figures 10 and 12, item 20) communicates with other patient support devices (Figures 10 and 12, item 20), and that the other patient support devices (20) need not be constructed in the same manner as the patient support device (20) & [0102] note that the modules (Figure 10, items 20, 102 and 100) associated with the patient support device (20) are the same as the locators (Figures 21 and 31, items 252, 442) and re/transceivers (Figures 21 and 31, items 254 and 440) 
a number of patient care devices each including communication circuitry configured to communicate signals with at least one of the plurality of communication hubs (see at least Figures 7 and 10, items 110 & [0076] note the patient care devices (110) are in communication with the patient support devices (20) via mesh network node (84) & [0127-0128]), 
wherein a first of the at least two communications hubs arranged within the other room of the care facility equipped with the non-preferred nurse call communications system is in communication with the non-preferred nurse call communications system (see at least Figures 10, 11 and 21, items 20a, 84a, 66, 70, 72, 222, 274 and 230 & [0153] & [0075] note the first communication hub (20a, 222) is not constructed the same as the second communication hub) and a second of the at least two communications hubs is in communication with the hospital network of the care facility apart from the non-preferred nurse call communications system (see at least [0075] note the second communication hub (20, 20z) may or may not be constructed the same as the first communication hub (20a, 222) which has a locator module (102) or connection to the non-preferred nurse call communications system (Figures 10-11, items 102, 100, 222, 274, 230, 252 and 254) & [0106] note the second communication hub (20, 20z), located in the same room as the first communication hub (20a, 222), may be constructed the same as the first 
However, Hayes does not specifically disclose a plurality of communications hubs including at least one communications hub installed within a room of the care facility, the room equipped with a first nurse call communications system as a preferred nurse call communications system; a second nurse call communications system that is different from the first nurse call communications system, each of the preferred and non-preferred nurse call communications systems configured for operation as standalone nurse call communications systems operating independently from each other.
It is known for a care facility to utilize different nurse call communication systems.  For example, Tavares teaches a care facility with a plurality of communications hubs including at least one communications hub installed within a room of the care facility, the room equipped with a first nurse call communications system as a preferred nurse call communications system (see at least Figures 1-3, items 26 and 27 & [0012] note hospitals often have multiple nurse call systems installed & [0038] note the third-party nurse call system (27) corresponds to a preferred nurse call system); and a second nurse call communications system, as a non-preferred nurse call communications system, that is different from the first nurse call communications system, each of the preferred and non-preferred nurse call communications systems configured for operation as standalone nurse call communications systems operating independently from each other (see at least Figures 1-3, items 30 & [0038] note the standard third-party event system (30) corresponds to non-preferred nurse call system, and further note the other common nurse call system (29)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Tavares into Hayes.  This provides the care facility the ability to utilize different nurse call systems that provide different advantages, thus providing greater flexibility.
Regarding claim 3, Hayes in view of Tavares, as addressed above, teach wherein the second of the at least two communications hubs communicates with the non-preferred nurse call 
Regarding claim 19, Hayes in view of Tavares, as addressed above, teach wherein the at least two communications hubs includes at least three communications hubs, and the first -4-15/270,330Att. Docket No. 7175-258669 communications hub communicates with the second communications hub through an intermediary one of the at least three communications hubs (see at least [0067] of Hayes, note that even medical devices (110) can act as a node (84) that relays information it receives from the first communication hub (20a) onto still other nodes such as the second communication hub (20z) or onto the network (70) & [0127-0128] of Hayes, note when the connection between the first communication hub (20a) and the network (70) is not operable, the information can be transmitted from the first communication hub (20a) to an intermediary (Figure 10, items 110 or 20) for relay to the second communication hub (20z) & Figures 8A-8B of Hayes & [0123] of Hayes, note the data can be routed through any number of patient support devices (20) or medical devices (110)).  

Regarding claim 21, Hayes in view of Tavares, as addressed above, teach wherein the at least two communications hubs includes at least three communications hubs, and the second communications hub communicates with the first communications hub through an intermediary one of the at least three communications hubs (see at least [0067] of Hayes, note that even medical devices (110) can act as a node (84) that relays information it receives from the second communication hub (20z) onto still other nodes such as the first communication hub (20a) or onto the network (70) & [0127-0128] of Hayes, note when the connection between the second communication hub (20z) and the network (70) is not operable, the information can be transmitted from the second communication hub (20z) to an intermediary (Figure 10, items 110) for relay to the first communication hub (20a) & [0176] of Hayes, note the second communication hub (20z), having modules (Figure 31, items 442 and 440), transmits its location to the nurse call system of which the first communication hub (20a) is connected to (Figures 10-
Regarding claim 22, Hayes in view of Tavares, as addressed above, teach wherein the intermediary one of the at least three communications hubs is arranged to communicate with the non-preferred nurse call communications system only indirectly through the first communications hub (see at least [0067] of Hayes, note that even medical devices (110) can act as a node (84) that relays information it receives from the second communication hub (20z) onto still other nodes such as the first communication hub (20a) or onto the network (70) & [0127-0128] of Hayes, note when the connection between the second communication hub (20z) and the network (70) is not operable, the information can be transmitted from the second communication hub (20z) to an intermediary (Figure 10, items 110) for relay to the first communication hub (20a) & [0176] of Hayes, note the second communication hub (20z), having modules (Figure 31, items 442 and 440), transmits its location, which can be through an intermediary device, to the nurse call system of which the first communication hub (20a) is connected to (Figures 10-11, items 20a, 274 and 230) & Figures 8A-8B of Hayes & [0123] of Hayes, note the data can be routed through any number of patient support devices (20) or medical devices (110)).  
Regarding claim 23, Hayes in view of Tavares, as addressed above, teach wherein at least one of the patient care devices is a patient bed (see at least [0062] of Hayes, note the cot, stretcher and other beds can be considered patient care devices & Figures 4-10, items 20 of Hayes).  

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but are not persuasive.  With respect to Applicant’s arguments on pages 6 and 7 of the reply, it is noted that paragraphs [0127-0128] illustrate that a single patient support apparatus (20) in a multi-bed room can be in direct communication with the hospital network (70) via an access point (68).  This is also illustrated in Figures 3, 4 and 7, where only certain patient support apparatuses (20b, 20c, 20r) are in direct communication with the hospital network’s access point (68) and others are not.  Clearly, as shown in Figures 3 and 7, patient support apparatus (20a, 20t) is blocked against independent communication with the hospital network (68) and is configured to communicate with the hospital network only through the second of the at least two communication hubs (20b, 20r) (see at least [0083] & [0123]).  In addition, being blocked against independent communication with the hospital network also clearly corresponds to not being able to communicate via a non-operational connection (see [0127]) or range (see Figure 4 & [0090]).  For at least these reasons, Hayes meets the claimed limitations.  Applicant’s arguments are not persuasive.
Applicant argues “Hayes’ mesh network merely takes this configuration by coincidence as one of many various configurations, many of which may be preferable over this isolated instance. For example, routing too many communications through any particular node would overload such an arrangement.  Thus, Hayes actually lacks simultaneous configuration with all aspects of the claims where its mesh network would not include a first communication hub communicating through another hub when located within a room where the first communication hub is already communicating with the preferred nurse call.  Rather, it is only in the instance that a preferred network is unavailable, or inoperable as stated in the Office Action, when the pass See e.g., U.S. Patent Application Publication No. 2015/0082542, Fig. 10. Accordingly, the § 102 rejection of claim 4 is in error.”  
In response, routing communications through a single node does not overload such an arrangement as shown by Figures 3, 4, 7 and 10 of Hayes.  Some communication hubs are simply in direct communication with the hospital network access point (68) when others are not.  Applicant’s arguments are not persuasive.
In response to Applicant’s arguments concerning Tavares, Tavares simply illustrates that hospitals are known to utilize more than one nurse call communications system.  One of ordinary skill clearly recognizes that Hayes’ standard nurse call communication system (see [0153) can be plugged into Tavares’ system (see Figure 1 of Tavares & [0038] of Tavares) and operate in a standalone fashion next to other different nurse call communications systems.  Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687